             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 1 of 19




     PRO HAC VICE
1
     Jerrell Breslin, Esq.
2    Florida Bar # 269573
     Baron, Breslin & Sarmiento
3    169 E. Flagler St., Suite 700
     Miami, FL 33131
4
     Tel.: (305) 577-4626 | Fax: (305) 577-4630
5    Email: JB@RichardBaronLaw.com

6    Sebastian Ohanian, Esq.
     California Bar # 271403
7
     200 N. Westlake Blvd, Suite 204
8    Westlake Village, CA 91362
     Tel.: 786-369-5447 | Fax: 786-369-0915
9    Email: sebastian@ohanianlegal.com
10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
13
     ALLPLUS COMPUTER SYSTEMS CORP.,                  CASE NO.: 21-CV-00918-KAW
14              Plaintiff,
          v.
15   CISCO SYSTEMS, INC.,                             MOTION FOR JUDGMENT ON THE
                Defendant.                            PLEADINGS AGAINST
16
                                                      DEFENDANT/COUNTERCLAIMANT
17                                                    CISCO SYSTEMS, INC.
     CISCO SYSTEMS, INC.,
18              Counter-Plaintiff,
19
          v.
20   ALLPLUS COMPUTER SYSTEMS CORP.,
               Counter-Defendant.
21
22
23
24
                        MOTION FOR JUDGMENT ON THE PLEADINGS
25
            COMES NOW the Plaintiff/Counter-Defendant, ALLPLUS COMPUTER SYSTEMS
26
27   CORP. (“ALLPLUS” or the “Plaintiff”), a Florida corporation, by and through its undersigned

28   counsel and pursuant to Fed. R. Civ. P. 12(c), and hereby files this Motion for Judgment on the

                                              Page 1 of 19
              Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 2 of 19




     Pleadings (this “Motion”) against the Defendant, CISCO SYSTEMS, INC. (“CISCO” or the
1
2    “Defendant”), and in support states as follows:

3                                       I.      INTRODUCTION.
4
            1.      ALLPLUS brought this action against CISCO for declaratory relief to declare a
5
     certain purported guarantee (the “Guarantee”), executed by the Plaintiff in the Defendant’s favor,
6
     invalid and unenforceable because it lacks sufficient consideration. See DE 1-2, passim.
7
8                        II.      STATEMENT OF ISSUES TO BE DECIDED.

9           2.      Whether the Plaintiff is entitled for judgment on the pleadings as to the Plaintiff’s
10
     claim for declaratory relief.
11
            3.      If the Court grants the Plaintiff’s claim for declaratory relief, whether the Plaintiff
12
     is also entitled to judgment on the pleadings as to the Defendant’s counterclaim for promissory
13
14   estoppel.

15                                            III.     FACTS.
16
            4.      ALLPLUS is a Florida corporation engaged in the business of distributing
17
     technology products internationally. See DE 36 at ¶¶ 7, 9.
18
            5.      CISCO is a corporation that develops, manufactures and sells technology services
19
20   and products, including networking hardware and software, and other telecommunications

21   equipment. See id. at ¶ 8.
22
            6.      On September 9, 2009, CISCO, entered into the Specialty Two Tier NonExclusive
23
     Distributor Agreement for Small Business (the “Distributor Agreement”) with ALLPLUS. See
24
     DE 36-1 (affixing the Distributor Agreement – also submitted herewith as Exhibit 1).
25
26          7.      Section 19.1 of the Distributor Agreement expressly provides the following terms:

27          This Agreement shall commence on the Effective Date and continue through to
            the 30th November 2011, unless sooner terminated, as set forth below. This
28

                                                 Page 2 of 19
              Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 3 of 19




             Agreement may be renewed thereafter, for another successive two (2) year term,
1
             subject to DISTRIBUTOR satisfactorily meeting Cisco’s due diligence and other
2            business requirements per a renewal amendment signed - or electronically accepted
             – by both parties or by written notice from Cisco to DISTRIBUTOR given at least
3            thirty (30) days prior to the end of the then-current term of the Agreement. Any
             extension shall be on the same terms and conditions then in force except as may be
4
             mutually agreed in writing by the parties.
5
     Id. at §19.1.
6
             8.       Additionally, the Distributor Agreement provided that “[n]otwithstanding the right
7
8    to renew, each party acknowledges that this Agreement shall always be interpreted as being

9    limited in duration to a definite term and that the other party has made no commitments
10
     whatsoever regarding the duration or renewal of this Agreement beyond those expressly stated
11
     herein.” Id. at § 19.2.
12
             9.       On January 23, 2012, ALLPLUS assigned its rights and obligations under the
13
14   Distributor Agreement to Alcateia Distribuidora Ltda. (“Alcateia”), a Brazilian limited liability

15   company. See DE 36-1 at 63 (affixing the Consent to Assignment– also submitted herewith as
16
     Exhibit 2).
17
             10.      Subsequently, on or around November 16, 2017, ALLPLUS executed the
18
     Guarantee in favor of CISCO. See DE 36-1 at 2 (affixing the Guarantee – also submitted herewith
19
20   as Exhibit 3).

21           11.      The Guarantee expressly states in its terms that it relates to the Distributorship
22
     Agreement:
23
             WHEREAS:
24
             A. Cisco has entered into [the Distributor Agreement] dated from September 9,
25
                2009 and subsequent amendments, . . . with [Alcateia] . . . .
26
     Id. at 1, § A.
27
             12.      Pursuant to the Guarantee, ALLPLUS guaranteed all sums due to CISCO, up to
28

                                                 Page 3 of 19
               Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 4 of 19




     $400,000.00, under the Distributor Agreement, which expressly provides:
1
2             [ALLPLUS] hereby unconditionally and irrevocably guarantees to Cisco and its
              respective successors and assigns the payment of all sums due by [Alcateia] up to
3             the total amount of US$ 400,000.00 (Four hundred thousand dollars) under the
              [Distributor] Agreement on the terms and conditions set out in this Guaranty.
4
5    Id. at 1, § 1.

6             13.     Additionally, the Guarantee was only to “be effective from the date of last
7
     signature below and [to] continue in force until elapsed ninety (90) days following [] the
8
     [Distributor] Agreement’s Effective Date of termination.” Id. at 1, § 2.
9
              14.     The Guarantee also purports to apply California law to the interpretation of the
10
11   document. Id. at 4, § 13.

12            15.     On February 21, 2018, the parties executed an amendment to the Distributor
13
     Agreement (the “2018 Amendment”). See DE 36-1 at 67 (affixing the 2018 Amendment – also
14
     submitted herewith as Exhibit 4).
15
              16.     On September 11, 2020, Cisco made a demand of AllPlus for sums due. See DE
16
17   36 at 7:26-28.

18            17.     On October 23, 2020, ALLPLUS’ Amended Complaint for Declaratory Relief was
19
     filed in the Circuit Court for the Eleventh Judicial Circuit in and for Miami-Dade County, Florida
20
     before being removed to the Southern District of Florida and then transferred to this Court. See
21
     DE 1-2.
22
23            18.     On May 3, 2021, CISCO filed its First Amended Answer and Counterclaim. See

24   DE 36.
25
              19.     CISCO has elected not to add Alcateia to this lawsuit as a named party. See id.
26
              20.     CISCO has counterclaimed for Breach of Contract in Count I, which relies upon
27
     the Guarantee’s, ((9DE 36-1 at 2 and Exhibit 3 hereto), enforceability, notwithstanding that the
28

                                                 Page 4 of 19
              Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 5 of 19




     Plaintiff seeks for this Honorable Court to deem the Guarantee to be unenforceable. See id. at 8:3-
1
2    16.

3            21.     CISCO has also counterclaimed in Count II under the theory of promissory
4
     estoppel, seeking that CISCO nonetheless be able to collect the sums they are seeking under the
5
     Guarantee even if that agreement is deemed unenforceable by this Court. See id. at 8:17-9:6.
6
             22.     By this Motion, the Plaintiff seeks for this Honorable Court to enter judgment on
7
8    the pleadings for the Plaintiff on its Complaint, and on both Counts I and II of the Defendant’s

9    Counterclaim.
10
                                        IV.     LEGAL STANDARD.
11
             23.     Under Federal Rule of Civil Procedure 12(c), a party may move for judgment on
12
     the pleadings at any time after the pleadings are closed, so long as the motion is filed in sufficient
13
14   time that it will not delay trial. Fed. R. Civ. P. 12(c).

15           24.     “Judgment on the pleadings is proper when the moving party clearly establishes
16
     on the face of the pleadings that no material issue of fact remains to be resolved and that it is
17
     entitled to judgment as a matter of law.” Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc.,
18
     896 F.2d 1542, 1550 (9th Cir. 1990).
19
20           25.     Documents submitted with the complaint may be considered as part of the

21   complaint for purposes of a motion for judgment on the pleadings. Id. at 1555.
22
             26.     The standard governing a Rule 12(c) motion for judgment on the pleadings is
23
     “substantially identical” to the standard governing a Rule 12(b)(6) motion. Chavez v. United
24
     States, 683 F.3d 1102, 1108 (9th Cir. 2012).
25
26           27.     For both Rule 12(b)(6) and Rule 12(c) motions, the Court inquires whether the

27   complaint at issue contains “sufficient factual matter, accepted as true, to state a claim to relief
28

                                                   Page 5 of 19
              Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 6 of 19




     that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); United States ex rel.
1
2    Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n. 4 (9th Cir.2011) (finding

3    that Iqbal applies to Rule 12(c) motions because Rule 12(b)(6) and Rule 12(c) motions are
4
     functionally equivalent).
5
             28.     As discussed below, to the extent that the allegations in the counterclaim conflict
6
     with, or are unsupported by, the documents attached as exhibits to the complaint or counterclaim,
7
8    the documents control over the unsupported allegations. See Sprewell v. Golden State Warriors,

9    266 F.3d 979, 988 (9th Cir.2001); see also, e.g., Steckman v. Hart Brewing, Inc., 143 F.3d 1293,
10
     1295 (9th Cir.1998).
11
                                             V.      ARGUMENT.
12
     A.      THE GUARANTEE IS INVALID AND UNENFORCEABLE BECAUSE IT
13
             SEEKS TO GUARANTEE AN ANTECEDENT DEBT OF ANOTHER WITHOUT
14           CONSIDERATION THAT IS DISTINCT FROM THE ORIGINAL OBLIGATION
             UNDER THE DISTRIBUTOR AGREEMENT.
15
             29.     Under California law, sufficient consideration is an axiomatic characteristic of
16
17   valid and enforceable agreements. See Ca. Civ. Code §1550(4) (“[i]t is essential to the existence

18   of a contract that there should be: . . . [a] sufficient cause or consideration.”); see also Patriot Sci.
19
     Corp. v. Korodi, 504 F. Supp. 2d 952 (S.D. Cal. 2007) (“It is hornbook law that a contract, to be
20
     enforceable, must be supported by consideration”).
21
             30.     Importantly, “the consideration for a promise must be an act or a return
22
23   promise, bargained for and given in exchange for the promise.” Simmons v. California Institute

24   of Technology, 34 Cal. 2d 264, 272, 209 P.2d 581 (1949) (emphasis added); see also Passante v.
25
     McWilliam, 53 Cal. App. 4th 1240, 1247, 62 Cal. Rptr. 2d 298 (1997) (explaining that
26
     consideration for an enforceable promise “must result from a bargain”).
27
             31.     Section 2792 of the California Civil Code states, in pertinent part, that:
28

                                                   Page 6 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 7 of 19




            [w]here a suretyship obligation is entered into at the same time with the original
1
            obligation, or with the acceptance of the latter by the creditor, and forms with that
2           obligation a part of the consideration to him, no other consideration need exist. In
            all other cases there must be a consideration distinct from that of the original
3           obligation.
4
     Ca. Civ. Code § 2792.
5
            32.     The seminal case on point applying Section 2792 of the California Civil Code is
6
     Pacific States Sav. Etc. Co. v. Stowell, in which the court explains that “[a] guaranty of an
7
8    antecedent debt of another must be supported by a consideration distinct from the original

9    obligation[.]” 7 Cal. App. 2d 280 (Cal. Ct. App. 1935); see e.g., Sharman v. Longo, 249 Cal. App.
10
     2d 948, 952 (Cal. Ct. App. 1967) (stating that a contract of guaranty entered into after the primary
11
     agreement had been executed and the consideration supporting it has passed requires a distinct
12
     consideration) (quoting Rusk v. Johnston, 18 Cal. App. 2d 408, 409 (1937)); see also Oakland
13
14   Bank of Commerce v. Washington, 6 Cal. App. 3d 793, 796 (Cal. Ct. App. 1970).

15          33.     Furthermore, it has been the law in California for almost 200 years that:
16
            where a guaranty is endorsed upon the instrument after the instrument is made, and
17          therefore constituted no part of the original instrument, the guaranty will fail, for
            the reason that there is either no consideration for the promise in fact, or the new
18          consideration is not expressed in the instrument to which reference is made.
19
     Hazeltine v. Larco, 7 Cal. 32, 35 (1857).
20
            34.     In the instant action, the Guarantee expressly seeks to guarantee Alcateia’s
21
22   antecedent debt without any consideration from CISCO distinct from CISCO’s original obligation

23   under the Distributor Agreement. For that precise reason, under well-settled California law, the
24   Guarantee is invalid and unenforceable.
25
            35.     ALLPLUS executed the Guarantee in or around November of 2017, eight years
26
     after the Distributor Agreement had been executed, in 2009, and the consideration supporting the
27
28   Distributor Agreement had long since been exchanged and realized. See Exhibit 3. However,


                                                 Page 7 of 19
              Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 8 of 19




     CISCO failed to provide any consideration distinct from the original obligations in the Distributor
1
2    Agreement.

3            36.     Indeed, the language of the Guarantee makes crystal clear that the debt was
4
     antecedent. ALLPLUS guaranteed all sums due to CISCO, by Alcateia, under “[the Distributor
5
     Agreement] dated from September 9, 2009 and subsequent amendments[] . . .” Id. at 1, § A.
6
             37.     When the Parties executed the Guarantee, it was only to “be effective from the
7
8    date of the last signature below and [to] continue in force until elapsed ninety (90) days following

9    [] the Agreement’s Effective Date of termination.” Exhibit 3, at 1, § 2.
10
             38.     The Distributor Agreement’s Terms and Conditions set forth that it “shall
11
     commence on the Effective Date and continue through to the 30th November 2011, unless sooner
12
     terminated, as set forth below. [It could] be renewed thereafter, for another successive two (2)
13
14   year term[] . . .” Exhibit 1 at § 19.1. Additionally, the Distributor Agreement provides that “[a]ny

15   extension shall be on the same terms and conditions then in force except as may be mutually
16
     agreed in writing by the parties. [and] Notwithstanding the right to renew, each party
17
     acknowledges that this Agreement shall always be interpreted as being limited in duration to a
18
     definite term . . .” Id. at § 19.1-2.
19
20           39.     Therefore, the Distributor Agreement expresses that any extensions or renewals

21   were simply a continuation of the original 2009 Agreement, as opposed to a new contract
22
     requiring additional consideration. Here, based on the Court’s reasoning in Hazeltine, the
23
     Guarantee must fail for lack of consideration because any new consideration was not expressed
24
     in the Distributor Agreement. See 7 Cal. at 35.
25
26           40.     As such, there can be no question that at the time the Guarantee was entered it

27   applied to the long existing Distributor Agreement, and that no consideration was exchanged and
28

                                                Page 8 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 9 of 19




     that it specifically did not address that CISCO was relying on the Guarantee, or would rely on it,
1
2    for any future acts – including amendments or extensions.

3           41.     Moreover, even assuming arguendo that somehow the consideration did not
4
     predate the Guarantee in the form of an antecedent debt because the parties entered into the
5
     Guarantee so that CISCO would extend the 2009 Distributor Agreement, case law that would
6
     support such an argument would be distinguishable and stand in contrast from the facts of this
7
8    case because the extension was not expressly stated in the Guarantee.

9           42.     Here, as stated, the Guarantee is silent as to reliance on it for any purpose other
10
     than to guarantee the debt that existed on the date the Guarantee was signed.
11
            43.     For instance, the Ninth Circuit found that sufficient consideration was found for a
12
     Guaranty Agreement where “the only consideration to which the Modification and Guaranty
13
14   Agreements refer is [an] extension of the payment for the second royalty advance.” Arnold

15   Fashion Ltd. P'ship v. Celeb Sales Inc., No. 97-56255, No. 97-56349, No. 98-55796, 1999 U.S.
16
     App. LEXIS 4745 at *7 (9th Cir. Mar. 18, 1999).
17
            44.     However, as stated above, unlike the guaranty in Arnold Fashion LP, here the
18
     Parties’ Guarantee does not reference or mention any extension and is entirely predicated on the
19
20   2009 Distributor Agreement. See generally Exhibit 3. Furthermore, the Guarantee does not

21   reference any new consideration, such as requiring the execution of the Guarantee in order to
22
     extend the 2009 Distributor Agreement. Id.
23
            45.     Additionally, in First Bank & Tr. v. Rothman, the court summarized that where a
24
     guaranty was written and signed before delivery of a note, the obligation of all the parties to the
25
26   note, including that of the guarantor, became effective at the same moment, and there was good

27   consideration for the guaranty. 2002 WL 31087841, at *5 (Cal. Ct. App. Sept. 19, 2002).
28

                                                Page 9 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 10 of 19




            46.      However, here, unlike Rothman, the Guarantee here was written long after the
1
2    principal contract, i.e., the Distributor Agreement, because the Distributor Agreement expresses

3    that any extensions or renewals were simply a continuation of the original 2009 Agreement, rather
4
     than a new contract requiring additional consideration. Exhibit 1 § 19.1-2.
5
            47.      A contract of guaranty, like the one here, made after the primary agreement has
6
     been executed and the consideration supporting it has passed requires new consideration. See
7
8    Oakland Bank of Commerce v. Washington, 6 Cal. App. 3d 793, 796, 86 Cal. Rptr. 276 (1970)

9    (finding adequate consideration where guarantors, stockholders and directors of the borrower,
10
     executed a continuing guarantee; holding present or future lending of money is sufficient
11
     consideration); see also Bank of Italy v. Wetzel, 82 Cal. App. 240, 246, 255 P. 254 (1927) (finding
12
     no consideration where guarantees were signed about a year after the bank was sold and there
13
14   was no evidence the guarantees were any part of the original consideration).

15          48.     Thus, for all of the reasons stated above, because the Guarantee is entirely devoid
16
     of consideration from the Defendant and expressly seeks to guaranty an antecedent debt, and only
17
     an antecedent debt, and fails to reference any future reliance on it for extensions or anything other
18
     than the sums due under the original agreement, the Guarantee is invalid and unenforceable.
19
20   B.     CISCO CANNOT PREVAIL UNDER THE DOCTRINE OF PROMISSORY
            ESTOPPEL WHERE ITS CLAIMS ARE BASED SOLELY ON PROMISES
21          MADE IN THE GUARANTEE AND AN ADEQUATE REMEDY AT LAW
            EXISTS.
22
23          49.     In Count II of CISCO’s Counterclaim, CISCO alleges:

24                 28.    Through the Guarantee, AllPlus promised to pay any amounts that
            Alcateia owed to Cisco, but defaulted upon, up to $500,000.00.
25
26                 29.    Cisco reasonably, foreseeably, and actually relied upon that promise
            by granting Alcateia a line of credit.
27
                    30.     Cisco further reasonably, foreseeably, and actually relied upon
28

                                                Page 10 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 11 of 19




            AllPlus’s promise by entering into the 2018 Amendment.
1
2                   31.     That reliance inured to Cisco’s detriment, as Alcateia defaulted on
            its obligations under the line of credit, the Distributor Agreement, and the 2018
3           Amendment.
4
                   32. By breaching its promise to pay, documented in the Guarantee, Allplus
5           caused Cisco financial damage, including the $219,959.64 in outstanding bills on
            which Alcateia defaulted, plus interest, plus attorneys’ fees and related costs of
6           recovery.
7
     DE 36 at 8:23-9:5.
8
            50.     However, under California law, CISCO cannot seek to have this Court enforce the
9
     invalid and unenforceable Guarantee under the doctrine of promissory estoppel because (i)
10
11   CISCO’s claim of promissory estoppel is based solely on promises made in a contract, i.e., the

12   Guarantee; (ii) promissory estoppel is an equitable remedy and an adequate remedy at law exists
13
     – namely monetary damages against Alcateia, (iii) CISCO cannot show detrimental reliance on
14
     the alleged “promise” of ALLPLUS, and (iv) CISCO’s recovery under promissory estoppel would
15
     undermine the long-standing policy of requiring independent consideration where a party agrees
16
17   to guarantee the antecedent debt of another.

18          i.      CISCO Cannot Seek to Have this Court Enforce the Guarantee Under the
                    Doctrine of Promissory Estoppel Because Its Claims are Based Solely on
19
                    Promises Made in the Guarantee Itself.
20
            51.     Under California law, promissory estoppel requires: (1) a promise that is clear and
21
     unambiguous in its terms; (2) reliance by the party to whom the promise is made; (3) the reliance
22
23   must be reasonable and foreseeable; and (4) the party asserting the estoppel must be injured by

24   his or her reliance. See Boon Rawd Trading Int’l Co., Ltd. V. Paleewong Trading Co., Inc., 688
25
     F. Supp. 2d 940, 953 (N.D. Cal. 2010).
26
                    a.     The Promissory Estoppel Claim is Improperly Based on the Guarantee.
27
            52.     Additionally, a plaintiff may not prevail on a promissory estoppel claim based
28

                                               Page 11 of 19
              Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 12 of 19




     solely on promises made in a contract. See, e.g., JMP Secs. LLP v. Altair Nanotechnologies Inc.,
1
2    880 F. Supp. 2d 1029, 1041 (N.D. Cal. 2012).

3             53.    Under California law, “the same allegations that give rise to a breach of contract
4
     claim cannot also give rise to a claim for promissory estoppel, as the former [is] predicated on a
5
     promise involving bargained for consideration, while the latter is predicated on a promise
6
     predicated on reliance in lieu of such consideration.” Id. at 1041 (quoting Co-Investor, AG v.
7
8    Fonjax, Inc., C 08-01812 SBA, 2008 U.S. Dist. LEXIS 80973, 2008 WL 4344581, at *3 (N.D.

9    Cal. Sept. 22, 2008)).
10
              54.    In Drake v. Option One Mortg. Corp., the defendants argued that the plaintiffs
11
     failed to plead promissory estoppel because the plaintiffs also alleged the existence of a contract
12
     in their causes of action, and the Court found that:
13
14            Although Plaintiffs are free to bring a promissory estoppel claim as an alternative
              to a breach of contract claim, the promissory estoppel claim cannot allege the
15            existence of a contract. In their promissory estoppel claim, Plaintiffs allege that the
              Defendants promised to pay them according to the Standard Severance Package if
16
              they remained on the job until the sale closing date. Plaintiffs have alleged the
17            existence of a contract that covers the dispute over the severance payments, so their
              claim for promissory estoppel fails as a matter of law.
18
     No. SACV 09-01450-CJC (RNBx), 2010 U.S. Dist. LEXIS 147721, at *13 (C.D. Cal. Apr.15,
19
20   2010).

21            55.    Accordingly, under California law, CISCO’s claim for promissory estoppel must
22
     fail because it is based solely on the Guarantee and, as such, fails to meet the required elements
23
     of promissory estoppel.
24
                     b.       The “Line of Credit” Argument Fails for the Same Lack of Reference.
25
26            56.    As above stated, the Guarantee clearly and expressly applied only to sums due

27   under the existing Distributor Agreement. There is nothing in the Guarantee, attached hereto as
28

                                                  Page 12 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 13 of 19




     Exhibit 3, or the 2018 Amendment, attached hereto as Exhibit 4 – or any of the other exhibits for
1
2    that matter attached to either parties’ pleading – that references a “line of credit.”

3            57.     Nonetheless, out of thin air, CISCO alleges that “[t]hrough the Guarantee, AllPlus
4
     promised to pay any amounts that Alcateia owed to Cisco . . . [and] Cisco reasonably, foreseeably,
5
     and actually relied upon that promise by granting Alcateia a line of credit.” DE 36 at 8:28-29.
6
             58.     However, the terms of the Guarantee expressly only guarantee payment
7
8    obligations of Alcateia under the Distributor Agreement. See Exhibit 1 at 1, § 1. Not a future

9    “line of credit”.
10
             59.     There is no evidence pled whatsoever that ALLPLUS ever promised to pay any
11
     amounts related to “lines of credit” that Alcateia entered into outside the scope of the Distributor
12
     Agreement’s terms. See Exhibit 1.
13
14           60.     As a factual matter and to reiterate, the words “line of credit” appear nowhere in

15   any of the exhibits attached to either ALLPLUS or CISCO’s pleadings.
16
             61.     Simply put, ALLPLUS guaranteed an antecedent debt which were the sums due
17
     under the Distributor Agreement and CISCO, in a clever attempt at pleading, calls those same
18
     sums due a future “line of credit,” attempting to somehow make the sums due under the
19
20   Distributor Agreement a separate transaction.

21           62.     Simply put, the “line of credit” allegation and argument is a red herring. There is
22
     no “line of credit” there is simply the same debt that Alcateia owed CISCO under the Distributor
23
     Agreement.
24
             63.     Therefore, CISCO cannot allege a clear and unambiguous promise giving rise to
25
26   its promissory estoppel claim and, in turn, CISCO cannot prove detrimental reliance based upon

27   said promise. See Macris v. Bank of Am., NA, 2012 U.S. Dist. LEXIS 10633, 2012 WL 273120,
28

                                                 Page 13 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 14 of 19




     at *8 (E.D. Cal. Jan. 30, 2012) (dismissing plaintiff's promissory estoppel claim after finding that
1
2    plaintiff failed to plead facts showing clear promise of loan modification on which plaintiffs

3    detrimentally relied); see also Bhandari v. Capital One, N.A., 2012 U.S. Dist. LEXIS 167410,
4
     2012 WL 5904694, at *5 (N.D. Cal. 2012) (plaintiffs failed to show likelihood of success
5
     on promissory estoppel claim where alleged promise to suspend foreclosure proceedings as long
6
     as plaintiffs complied with the terms of the forbearance agreement was ambiguous and
7
8    speculative and plaintiffs failed to show detrimental reliance).

9           64.     Thus, CISCO’s claim for promissory estoppel must fail because its claims are
10
     based solely on the Guarantee and CISCO cannot adequately allege the elements of promissory
11
     estoppel.
12
            65.     Further, CISCO’s attempt to transform the sums due it under the Distributor
13
14   Agreement into a new and separate “line of credit” based on the promise made in the Guarantee

15   is imaginary and not at all based on the express language in the Distributor Agreement or
16
     Guarantee and wholly unsupported by the exhibits filed in this case by both the Plaintiff and the
17
     Defendant.
18
            ii.     CISCO’s Claim for Promissory Estoppel Must Also Fail Because an Adequate
19
                    Remedy at Law Already Exists in the Form of Monetary Damages Against
20                  Alcateia.

21          66.      Promissory estoppel is an equitable doctrine whose remedy may be limited "as
22
     justice so requires." Kajima/Ray Wilson v. Los Angeles Cnty. Metro. Transp. Auth., 23 Cal. 4th
23
     305, 310, 96 Cal. Rptr. 2d 747, 1 P.3d 63 (2000).
24
            67.     "It is a basic doctrine of equity jurisprudence that courts of equity should not act
25
26   . . . when the moving party has an adequate remedy at law[.]" McKesson HBOC, Inc. v. New

27   York State Common Retirement Fund, 339 F.3d 1087, 1091 (9th Cir. 2003); Mort v. United
28

                                                Page 14 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 15 of 19




     States, 86 F.3d 890, 892 (9th Cir. 1996) (quoting Morales v. Trans World Airlines, Inc., 504 U.S.
1
2    374, 381, 112 S. Ct. 2031, 119 L. Ed. 2d 157,(1992))

3           68.     Promissory estoppel is appropriate where “injustice may only be avoided by
4
     enforcing a promise,” and may be limited where injustice may be avoided through an alternative,
5
     adequate remedy. See Glen Holly Entm't, Inc. v. Tektronix Inc., 343 F.3d 1000, 1017 (9th Cir.
6
     2003) (“affirming district court's dismissal of plaintiff's promissory estoppel claim because it
7
8    had "adequate remedies through its fraud and negligent misrepresentation claims"); Goodrich &

9    Pennington Mortg. Fund, Inc. v. Chase Home Fin., LLC, No. 05cv636 JLS (POR), 2008 U.S.
10
     Dist. LEXIS 130364, at *9 (S.D. Cal. Apr. 22, 2008) (dismissing promissory estoppel claim
11
     where the moving party had adequate remedies through its contract claims).
12
            69.     Similar to the parties that claimed promissory estoppel in Glen Holly Entm't, Inc.
13
14   and Goodrich & Pennington Mortg. Fund, Inc. v. Chase Home Fin., LLC, CISCO may have

15   sought an adequate remedy in the form of monetary damages sought against Alcateia. 1
16
            70.     Thus, CISCO’s claim for promissory estoppel must fail because an adequate
17
     remedy already exists in the form of money damages against Alcateia.
18
            iii.    CISCO’s Claim for Promissory Estoppel Must Fail Because CISCO Did Not
19
                    Rely on ALLPLUS’s Alleged “Promise” to CISCO’s Detriment.
20
            71.     The fact that CISCO did not join Alcateia necessarily evidences an absence of
21
     CISCO’s detrimental reliance on ALLPLUS’s alleged “promise,” because “detrimental reliance
22
23   requires a showing that plaintiff has undertaken a sufficient change of position in reliance on

24   defendant's promise." Penney v. Wells Fargo Bank, NA, 2012 U.S. Dist. LEXIS 78794, 2012
25
     WL 2071705, at *5 (C.D. Cal. June 8, 2012) (citing Quinteros v. Aurora Loan Servs,, 740 F.
26
27
     1
      CISCO had ample opportunity to join Alcateia and sue Alcateia on its debt in this action, and
28   CISCO’s failure to bring in Alcateia should not accrue to their benefit.

                                               Page 15 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 16 of 19




     Supp. 2d 1163, 1172 (E.D. Cal. 2010)).
1
2           72.     California courts routinely deny relief on promissory estoppel claims where the

3    movant fails to plead and/or provide evidence of detrimental reliance. See Mehta v. Wells Fargo
4
     Bank, N.A., 2011 U.S. Dist. LEXIS 33407, 2011 WL 1157861, at *3 (S.D. Cal. Mar. 29, 2011)
5
     (dismissing promissory estoppel claim on the grounds that the plaintiff's allegations that he did
6
     not pursue other courses of action to avoid foreclosure in reliance on Wells Fargo's statement
7
8    that it would postpone the foreclosure sale was insufficient as the plaintiff never attempted to

9    file a bankruptcy action and Wells Fargo never told the plaintiff not to file for bankruptcy); see
10
     also Sohal v. Fed. Home Loan Mortgage Corp., 2012 U.S. Dist. LEXIS 172705, 2012 WL
11
     6044817, at *10 (N.D. Cal. Dec. 5, 2012) (granting summary judgment on promissory estoppel
12
     claim in favor of defendants where plaintiff presented no evidence that defendants asked the
13
14   plaintiffs to forego any particular course of conduct as a pre-requisite to negotiations of loan

15   modification); Bhandari v. Capital One, N.A., 2012 U.S. Dist. LEXIS 167410, 2012 WL
16
     5904694, at *5 (N.D. Cal. 2012) (plaintiffs failed to show likelihood of success on promissory
17
     estoppel claim where alleged promise to suspend foreclosure proceedings as long as plaintiffs
18
     complied with the terms of the forbearance agreement was ambiguous and speculative and
19
20   plaintiffs failed to show detrimental reliance); Macris v. Bank of Am., NA, 2012 U.S. Dist. LEXIS

21   10633, 2012 WL 273120, at *8 (E.D. Cal. Jan. 30, 2012) (dismissing plaintiff's promissory
22
     estoppel claim after finding that plaintiff failed to plead facts showing clear promise of loan
23
     modification on which plaintiffs detrimentally relied).
24
            73.     Cisco pleads that it detrimentally relied upon ALLPLUS’s alleged “promise,” by
25
26   “granting Alcateia a line of credit [and] entering into the 2018 amendment.” DE 36 at 8:25-28;

27   Exhibit 4.
28

                                               Page 16 of 19
                Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 17 of 19




               74.     However, as stated at length above, the terms of the Guarantee only guarantee
1
2    payment obligations of Alcateia under the Distributor Agreement, and ALLPLUS never promised

3    to pay any amounts related to any “lines of credit” that Alcateia may have entered into outside
4
     the scope of the Distributor’s Agreements terms. See supra ¶ 58. 2
5
               75.     Further, other than the bare allegation that there was a “line of credit”, no
6
     documents attached to CISCO’s pleading support the allegation. On the contrary, “line of credit”
7
8    is not mentioned in any of the exhibits to either parties’ pleadings.

9              76.     Additionally, the Distributor Agreement provides that “[n]otwithstanding the
10
     right to renew, each party acknowledges that [the Distributor] Agreement shall always be
11
     interpreted as being limited in duration to a definite term . . .” Exhibit 1 at § 19. Thus, the parties
12
     agreed to limit their interpretation of the 2018 Amendment to an interpretation of the original
13
14   Distributor Agreement signed in 2009, rather than a new contract.

15             77.     For these reasons, CISCO’s promissory estoppel claim must fail for CISCO’s
16
     lack of detrimental reliance on ALLPLUS’s alleged “promise.”
17
               iv.     If This Court Were to Grant CISCO Relief Under Promissory Estoppel, Such a
18                     Decision Would Undermine Every Situation Where a Guarantee of a Third-
                       Party’s Antecedent Debt is Set Aside for a Lack of Additional Consideration.
19
20             78.     CISCO seeks relief in equity as to Count II.

21             79.     CISCO should not be able to recover under promissory estoppel because
22
     CISCO’s recovery would require an inequitable enforcement of the otherwise unenforceable
23
     Guarantee.
24
               80.     Fundamentally, no guaranty may exist without an antecedent or contemporaneous
25
26   promise as a guaranty, by its nature, requires the promise of another that is then guaranteed by a

27
28   2
         To the extent such a “line of credit” exists.

                                                   Page 17 of 19
             Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 18 of 19




     third party. Whether such a promise is expressed in a contract and supported by bargained for
1
2    consideration or otherwise, it is impossible for a guaranty to exist without the predicate promise

3    that it guarantees.
4
             81.     If this Court allows CISCO to recover under the theory promissory estoppel, this
5
     Court’s decision would undermine the entire body of California statutory law and caselaw that
6
     has been established in its jurisprudence to require additional consideration — distinct from the
7
8    consideration in the underlying principal agreement — to bind a party that guarantees the

9    antecedent debt of another.
10
             82.     Simply put, every time a guaranty is set aside for lack of consideration the
11
     promisee would simply collect the same sum by enforcing the unenforceable contract under the
12
     theory of promissory estoppel by saying it relied on the promise – notwithstanding its
13
14   unenforceability.

15           83.     Such a result would render the entire body of law and rationale for not enforcing
16
     a guarantee for lack of separate consideration meaningless.
17
             84.     Therefore, to equitably preserve the policy requirement of distinct consideration
18
     in agreements where a party guarantees the antecedent debt of another, this Court should reject
19
20   in equity CISCO’s theory of alternate recovery under the theory of promissory estoppel.

21
22
             Wherefore, it is respectfully requested that this Honorable Court grant ALLPLUS
23
     judgment on the pleadings on Count I of its complaint and Counts I and II of CISCO’s
24
     Counterclaim.
25
26
27
28

                                               Page 18 of 19
            Case 4:21-cv-00918-KAW Document 46 Filed 06/14/21 Page 19 of 19




                                   CERTIFICATE OF SERVICE
1
2            WE HEREBY CERTIFY that a true and correct copy of the foregoing document was filed
     with the Clerk of the Court and served via email through CM/ECF upon all counsel of record.
3
            On June 14, 2021.
4
5
                                                   PRO HAC VICE
6                                                  COUNSEL FOR ALLPLUS
7
                                                    Baron, Breslin & Sarmiento
8                                                   /s/ Jerrell Breslin

9                                                   Jerrell Breslin, Esq.
                                                    Florida Bar # 269573
10
                                                    Email: JB@RichardBaronLaw.com
11                                                  Baron, Breslin & Sarmiento, Attorneys at Law
                                                    The DuPont Building
12                                                  169 East Flagler Street
                                                    Suite 700
13
                                                    Miami, Fl 33131
14                                                  Tel.: 305-577-4626
                                                    Fax.: 305-577-4630
15
                                                   Local Counsel
16
17                                                  Sebastian Ohanian, Esq.
                                                    Cal. Bar 271403
18                                                  200 N. Westlake Blvd, Suite 204
                                                    Westlake Village, CA 91362
19
                                                    And
20                                                  1 Alhambra Plaza, Suite 1225
                                                    Coral Gables, FL 33134
21                                                  Tel. 786-369-5447
                                                    Fax. 786-369-0915
22
                                                    Email: sebastian@ohanianlegal.com
23
24
25
26
27
28

                                            Page 19 of 19
